FILED
                            NOT FOR PUBLICATION
                                                                            OCT 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CAIQIN LI,                                       No.   14-72708

              Petitioner,                        Agency No. 099-966-850

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 6, 2017**
                               Pasadena, California

Before: KLEINFELD, GRABER, and CHRISTEN, Circuit Judges.

      Li seeks review of a BIA order denying her claims for asylum and

withholding of removal; the BIA decided Li did not meaningfully appeal the denial

of her CAT claim, and she does not challenge that ruling on appeal to our court.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny Li’s petition for

review.

      “We review factual findings of the IJ and BIA under the substantial evidence

standard. That is, we must sustain factual findings if supported by reasonable,

substantial, and probative evidence in the record.” Melkonian v. Ashcroft, 320
F.3d 1061, 1065 (9th Cir. 2003) (citation and internal quotation marks omitted).

Under the REAL ID Act, the IJ’s credibility determination is based on “the totality

of the circumstances, and all relevant factors,” which may include the inherent

plausibility of the applicant’s account, the consistency between her written and oral

statements, the internal consistency of her statements, and any inaccuracies or

falsehoods in these statements. See 8 U.S.C. § 1158(b)(1)(B)(iii).

      The IJ’s adverse credibility determination was supported by substantial

evidence. For example, the IJ pointed to several inconsistencies in the record

including Li stating a fact in a supplemental written application and then

contradicting the fact while being questioned by her own attorney. Without

credible testimony or other evidence supporting her claim, Li has not shown that

she is entitled to asylum or withholding of removal. See Farah v. Ashcroft, 348
F.3d 1153, 1156 (9th Cir. 2003).

      PETITION DENIED.


                                          2